Title: To George Washington from the Pennsylvania Council of Safety, 23 November 1776
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety Philadelphia 23rd Novr 1776.

The uncertain intelligence which we have received respecting the movements of General Howe’s Army, and the evacuation of Fort Lee, renders it absolutely necessary for us to apply to your Excellency for further, and more perfect information concerning these movements, and we earnestly request your Excellency will inform this Board if it is your judgment that he intends for this state, and such other matters, relating to this great object, as you may think proper to communicate—The vast importance of this enquiry will excuse the trouble we give your Excellency at this critical and interesting moment. We are

with the utmost respect Your Excellency’s most obedient & very humble servants

By order of the Council
Tho. Wharton junr Presidt


P.S. The bearer hereof Mr John Dunlap is a Citizen of Character and in whom the utmost confidence can be placed, it is on that accot tht we have applyd to this Gentleman to undertake this business as your Excelly may communicate very freely, either by Letter or verbelly, any information you think may be useful for us to know.


T.W.
